
	
		II
		112th CONGRESS
		1st Session
		S. 1862
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Lautenberg (for
			 himself, Ms. Snowe,
			 Mr. Kerry, Mr.
			 Johnson of South Dakota, Mrs.
			 Hagan, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve the
		  health of children and reduce the occurrence of sudden unexpected infant death
		  and to enhance public health activities related to stillbirth.
	
	
		1.Short titleThis Act may be cited as the
			 Stillbirth and SUID Prevention,
			 Education, and Awareness Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Every year, there
			 are more than 25,000 stillbirths in the United States.
			(2)Causes for
			 stillbirth include genetic abnormalities, umbilical cord accidents, infections,
			 and placental problems.
			(3)A
			 number of risk factors for stillbirth have been described in pregnant women
			 such as young or advanced maternal age, obesity, smoking, diabetes, and
			 hypertension.
			(4)Because of
			 advances in medical care over the last 30 years, much more is known about the
			 causes of stillbirth. But for as many as 50 percent of stillbirths, the cause
			 is never identified.
			(5)Sudden unexpected
			 infant death (SUID) is the sudden death of an infant under 1 year of age that
			 when first discovered did not have an obvious cause. These include those deaths
			 that are later determined to be from explained as well as unexplained
			 causes.
			(6)In 2004,
			 approximately 4,600 infants died suddenly and unexpectedly of no immediate
			 obvious cause.
			(7)Each year
			 approximately 200 deaths of children between the ages of 1 and 4 remain
			 unexplained after a thorough case investigation is conducted.
			(8)The Sudden Unexpected Infant Death (SUID)
			 rate has been declining significantly since the early 1990s. However, research
			 has found that some of the decline in SUID since 1999 can be explained by
			 diagnostic shifts and increasing diagnosis specificity.
			(9)Many sudden
			 unexpected infant deaths are not investigated and, even when they are,
			 cause-of-death data are not collected and reported consistently.
			(10)Inaccurate or
			 inconsistent classification of cause and manner of death due to inconsistent
			 data collection impedes prevention efforts and complicates the ability to
			 understand risk factors related to these deaths.
			(11)The National
			 Child Death Review Case Reporting System collects comprehensive information on
			 the risk factors associated with SUID deaths. As of March 2011, 37 of the 49
			 States conducting child death reviews are voluntarily submitting data to this
			 reporting system.
			3.Amendment to the
			 Public Health Service ActTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				WSudden unexpected
				infant death and sudden unexplained death in childhood
					399OO.DefinitionsIn this part:
						(1)AdministratorThe term Administrator means
				the Administrator of the Health Resources and Services Administration.
						(2)DirectorThe
				term Director means the Director of the Centers for Disease
				Control and Prevention.
						(3)StateThe term State has the
				meaning given to such term in section 2, except that such term includes tribes
				and tribal organizations (as such terms are defined in section 4 of the Indian
				Self-Determination and Education Assistance Act).
						(4)Sudden
				unexpected infant death; SUIDThe terms sudden unexpected infant
				death and SUID mean the sudden death of an infant under 1
				year of age that when first discovered did not have an obvious cause. Such
				terms include those deaths that are later determined to be from explained as
				well as unexplained causes.
						(5)Sudden
				unexplained death in childhood; SUDCThe terms sudden
				unexplained death in childhood and SUDC mean the sudden
				death of a child older than 1 year of age which remains unexplained after a
				thorough case investigation that includes a review of the clinical history and
				circumstances of death and performance of a complete autopsy with appropriate
				ancillary testing.
						399OO–1.Death scene
				investigation and autopsy
						(a)Investigations
							(1)GrantsThe
				Secretary, acting through the Director, shall award grants to States to enable
				such States to improve the completion of comprehensive death scene
				investigations for sudden unexpected infant death and sudden unexplained death
				in childhood.
							(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), a State shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Use of
				funds
								(A)In
				generalA State shall use amounts received under a grant under
				paragraph (1) to improve the completion of comprehensive death scene
				investigations for sudden unexpected infant death and sudden unexplained death
				in childhood, including through the awarding of subgrants to local
				jurisdictions to be used to implement standard death scene investigation
				protocols for sudden unexpected infant death and sudden unexplained death in
				childhood and conduct comprehensive, standardized autopsies.
								(B)ProtocolsA
				standard death scene protocol implemented under subparagraph (A) shall include
				the obtaining of information on current and past medical history of the
				infant/child, the circumstances surrounding the death including any suspicious
				circumstances, the sleep position and sleep environment of the infant/child,
				and whether there were any accidental or environmental factors associated with
				the death. The Director in consultation with medical examiners, coroners, death
				scene investigators, law enforcement, emergency medical technicians and
				paramedics, public health agencies, and other individuals or groups determined
				necessary by the Director shall develop a standard death scene protocol for
				children from 1 to 4 years of age, using existing protocols developed for
				SUID.
								(b)Autopsies
							(1)In
				generalThe Secretary, acting through the Director, shall award
				grants to States to enable such States to increase the rate at which
				comprehensive, standardized autopsies are performed for sudden unexpected
				infant death and sudden unexplained death in childhood.
							(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), a State shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Comprehensive
				autopsyFor purposes of this subsection, a comprehensive autopsy
				shall include a full external and internal examination, including microscopic
				examination, of all major organs and tissues including the brain, complete
				radiographs, vitreous fluid analysis, photo documentation, selected
				microbiology when indicated, metabolic testing, and toxicology screening of the
				infant or child involved.
							(4)GuidelinesThe
				Director, in consultation with board certified forensic pathologists, medical
				examiners, coroners, pediatric pathologists, pediatric cardiologists, pediatric
				neuropathologists and geneticists, and other individuals and groups determined
				necessary by the Director shall develop national guidelines for a standard
				autopsy protocol for sudden unexpected infant death and sudden unexplained
				death in childhood. The Director shall ensure that the majority of such
				consultation is with board certified forensic pathologists, medical examiners,
				and coroners. The Director is encouraged to seek additional input from child
				abuse experts, bereavement specialists, parents, and public health agencies on
				nonmedical aspects of the autopsy guidelines. In developing such protocol, the
				Director shall consider autopsy protocols used by State and local
				jurisdictions.
							(c)Study on genetic
				testingThe Director, in consultation with medical examiners,
				coroners, forensic pathologists, geneticists, researchers, public health
				officials, and other individuals and groups determined necessary by the
				Director, shall commission a study to determine the benefits and
				appropriateness of genetic testing for infant and early childhood deaths that
				remain unexplained after a complete death scene investigation and
				comprehensive, standardized autopsy. Such study shall include recommendations
				on developing a standard protocol for use in determining when to utilize
				genetic testing and standard protocols for the collection and storage of
				specimens suitable for genetic testing.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated $8,000,000
				for each of fiscal years 2012 through 2016 to carry out this section.
						399OO–2.Training
						(a)GrantsThe
				Secretary, acting through the Director, shall award grants to eligible entities
				for the provision of training on death scene investigation specific for SUID
				and SUDC.
						(b)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—
							(1)be—
								(A)a State or local
				government entity; or
								(B)a nonprofit
				private entity; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAn eligible entity shall use amounts received under a grant
				under this section to—
							(1)provide training
				to medical examiners, coroners, death scene investigators, law enforcement
				personnel, and emergency medical technicians or paramedics concerning death
				scene investigations for SUID and SUDC, including the use of standard death
				scene investigation protocols that include information on the current and past
				medical history of the infant/child, the circumstances surrounding the death
				including any suspicious circumstances, the sleep position and sleep
				environment of the infant/child, and whether there were any accidental or
				environmental factors associated with the death;
							(2)provide training
				directly to individuals who are responsible for conducting and reviewing death
				scene investigations for sudden unexpected infant death and sudden unexplained
				death in childhood;
							(3)provide training
				to multidisciplinary teams, including teams that have a medical examiner or
				coroner, death scene investigator, law enforcement representative, and an
				emergency medical technician or paramedic;
							(4)in the case of
				national and State-based grantees that are comprised of medical examiners,
				coroners, death scene investigators, law enforcement personnel, or emergency
				medical technicians and paramedics, integrate training under the grant on death
				scene investigation of SUID and SUDC into professional accreditation and
				training programs;
							(5)in the case of
				State and local government entity grantees, obtain equipment, including
				computer equipment, to aid in the completion of standard death scene
				investigation; or
							(6)conduct training
				activities for medical examiners, coroners, and forensic pathologists
				concerning standard autopsy protocols for sudden unexpected infant death and
				sudden unexplained death in childhood and integrate the training under the
				grant on standard autopsy protocols in SUID and SUDC into professional
				accreditation and training programs.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of fiscal years 2012 through 2016.
						399OO–3.Child death
				review
						(a)Prevention
							(1)Core capacity
				grantsThe Secretary, acting through the Administrator, shall
				award grants to States to build and strengthen State capacity and implement
				State and local child death review programs and prevention strategies.
							(2)Planning
				grantsThe Secretary, acting through the Administrator, shall
				award planning grants to States that have no existing child death review
				program or States in which the only child death review programs are
				State-based, for the development of local child death review programs and
				prevention strategies.
							(3)ApplicationTo
				be eligible to receive a grant under paragraph (1) or (2), a State shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
							(4)Technical
				assistanceThe Secretary, acting through the Administrator, shall
				provide technical assistance to assist States—
								(A)in developing the
				capacity for comprehensive child death review programs, including the
				development of best practices for the implementation of such programs;
				and
								(B)in maintaining the
				national child death case reporting system.
								(b)Authorization of
				appropriationsThere is authorized to be appropriated $7,000,000
				for each of fiscal years 2012 through 2016 to carry out subsection (a).
						399OO–4.National
				registry for sudden unexpected infant deaths and sudden unexplained death in
				childhood
						(a)EstablishmentThe
				Secretary, acting through the Director and in consultation with the national
				child death case reporting system, national health organizations, and
				professional societies with experience and expertise relating to reducing SUID
				and SUDC, shall establish a population-based SUID and SUDC case registry that
				can facilitate the understanding of the root causes, rates, and trends of SUID
				and SUDC.
						(b)National
				registryThe national registry established under subsection (a)
				shall facilitate the collection, analysis, and dissemination of data by—
							(1)implementing a
				surveillance and monitoring system based on thorough and complete death scene
				investigation data, clinical history, and autopsy findings;
							(2)collecting
				standardized information about the environmental, medical, genetic, and social
				circumstances of death (including sleep environment and quality of the death
				scene investigation) if determined that such may correlate with infant and
				early childhood deaths, as well as information from other law enforcement,
				medical examiner, coroner, emergency medical services (EMS), medical records,
				and vital records (if possible);
							(3)supporting
				multidisciplinary infant and early childhood death reviews such as those
				performed by child death review committees to collect and review the
				standardized information and accurately and consistently classify and
				characterize SUID and SUDC;
							(4)facilitating the
				sharing of information to improve the public reporting of surveillance and
				vital statistics describing the epidemiology of SUID and SUDC; and
							(5)utilizing current
				infrastructure of existing surveillance systems.
							(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2012 through 2016.
						399OO–5.Public
				awareness and education campaign
						(a)EstablishmentThe
				Secretary, acting through the Administrator and in consultation with the
				Director and the Director of the National Institutes of Health, shall establish
				and implement a culturally competent research-based public health awareness and
				education campaign to provide information that is focused on decreasing the
				risk factors that contribute to sudden unexpected infant death and sudden
				unexplained death in childhood, including educating individuals and
				organizations about safe sleep environments, sleep positions, and reducing
				exposure to smoking during pregnancy and after birth.
						(b)Targeted
				populationsThe campaign under subsection (a) shall be designed
				to reduce health disparities through the targeting of populations with high
				rates of sudden unexpected infant death and sudden unexplained death in
				childhood.
						(c)ConsultationIn
				establishing and implementing the campaign under subsection (a), the Secretary
				shall consult with national organizations representing health care providers,
				including nurses and physicians, parents, child care providers, children's
				advocacy and safety organizations, maternal and child health programs and
				women’s, infants’, and children’s nutrition professionals, and other
				individuals and groups determined necessary by the Secretary for such
				establishment and implementation.
						(d)Grants
							(1)In
				generalIn carrying out the campaign under subsection (a), the
				Secretary shall award grants to national organizations, State and local health
				departments, and community-based organizations for the conduct of education and
				outreach programs for health care providers, parents, child care providers,
				public health agencies, and community organizations.
							(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $7,000,000 for fiscal year 2012 and $5,000,000 for each of
				fiscal years 2013 through 2016.
						399OO–6.Grants for
				support services
						(a)In
				generalThe Secretary, acting through the Administrator, shall
				award grants to national organizations, State and local health departments, and
				community-based organizations, for the provisions of support services to
				families who have had a child die of sudden unexpected infant death and sudden
				unexplained death in childhood.
						(b)ApplicationTo
				be eligible to receive a grant under subsection (a), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(c)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				may be used to provide grief counseling, education, home visits, 24-hour
				hotlines, and support groups for families who have lost a child to sudden
				unexpected infant death or sudden unexplained death in childhood.
						(d)PreferenceIn
				awarding grants under subsection (a), the Secretary shall give preference to
				community-based applicants that have a proven history of effective direct
				support services and interventions for sudden unexpected infant death and
				sudden unexplained death in childhood and can demonstrate experience through
				collaborations and partnerships for delivering services throughout a State or
				region.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $500,000 for each of fiscal years 2012 through 2016.
						399OO–7.Evaluation
				of State and regional needs
						(a)In
				generalThe Secretary, acting
				through the Director and in consultation with the Administrator, shall conduct
				a needs assessment on a State and regional basis of the availability of
				personnel, training, technical assistance, and resources for investigating and
				determining sudden unexpected infant death and sudden unexplained death in
				childhood and make recommendations to increase collaboration on a State and
				regional level for investigation and determination.
						(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $250,000 for each of fiscal years 2012 through
				2016.
						.
		4.Enhancing public
			 health activities related to stillbirthPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended by adding at the end the following:
			
				399V–5.Enhancing
				public health activities related to stillbirth
					(a)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall award grants to eligible States and metropolitan areas to
				enhance and expand surveillance efforts to collect thorough and complete
				epidemiologic information on stillbirths, including through the utilization of
				the infrastructure of existing surveillance systems (including vital statistics
				systems).
					(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
						(1)be a State or a
				major metropolitan area (as defined by the Secretary); and
						(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including—
							(A)an assurance that
				the applicant will implement the standardized surveillance protocol developed
				under subsection (c); and
							(B)a description of the infrastructure of
				existing surveillance systems in the State or major metropolitan area, as
				applicable.
							(c)Surveillance
				protocolThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall—
						(1)provide for the
				continued development and dissemination of a standard protocol for stillbirth
				data collection and surveillance, in consultation with representatives of
				health and advocacy organizations, State and local governments, and other
				interested entities determined appropriate by the Secretary;
						(2)monitor trends and
				identify potential risk factors for further study using existing sources of
				surveillance data and expanded sources of data from targeted surveillance
				efforts, and methods for the evaluation of stillbirth prevention efforts;
				and
						(3)develop and
				evaluate methods to link existing data to provide more complete information for
				research into the causes and conditions associated with stillbirth.
						(d)Postmortem
				evaluation and Data CollectionThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention and in consultation
				with physicians, nurses, pathologists, geneticists, parents, and other groups
				determined necessary by the Director, shall develop guidelines for increasing
				the performance and data collection of postmortem stillbirth evaluation,
				including conducting and reimbursing autopsies, placental histopathology, and
				cytogenetic testing. The guidelines should take into account cultural
				competency issues related to postmortem stillbirth evaluation.
					(e)Public health
				programmatic activities related to stillbirthThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall—
						(1)develop behavioral
				surveys for women experiencing stillbirth, using existing State-based
				infrastructure for pregnancy-related information gathering; and
						(2)increase the
				technical assistance provided to States, Indian tribes, territories, and local
				communities to enhance capacity for improved investigation of medical and
				social factors surrounding stillbirth events.
						(f)Public education
				and prevention programsThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention and in consultation
				with health care providers, public health organizations, maternal and child
				health programs, parents, and other groups deemed necessary by the Director,
				shall directly or through grants, cooperative agreements, or contracts to
				eligible entities, develop and conduct evidence-based public education and
				prevention programs aimed at reducing the occurrence of stillbirth overall and
				addressing the racial and ethnic disparities in its occurrence,
				including—
						(1)public education
				programs, services, and demonstrations which are designed to increase general
				awareness of stillbirths; and
						(2)the development of
				tools for the education of health professionals and women concerning the known
				risk factors for stillbirth, promotion of fetal movement awareness, and the
				importance of early and regular prenatal care to monitor the health and
				development of the fetus up to and during delivery.
						(g)Task
				forceThe Secretary, in consultation with the Director of the
				National Institutes of Health, the Director of the Centers for Disease Control
				and Prevention, and health care providers, researchers, parents, and other
				groups deemed necessary by the Directors, shall establish a task force to
				develop a national research plan to determine the causes of, and how to
				prevent, stillbirth.
					(h)Grants for
				support services
						(1)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to national
				organizations, State and local health departments, and community-based
				organizations, for the provisions of support services to families who have
				experienced stillbirth.
						(2)ApplicationTo
				be eligible to receive a grant under subsection (a), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(3)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				may be used to provide grief counseling, education, home visits, 24-hour
				hotlines, and support groups for families who have experienced
				stillbirth.
						(4)PreferenceIn
				awarding grants under subsection (a), the Secretary shall give preference to
				applicants that are community-based organizations that have a proven history of
				providing effective direct support services and interventions related to
				stillbirths and can demonstrate experience through collaborations and
				partnerships for delivering services throughout a State or region.
						(i)DefinitionsIn
				this section:
						(1)The term State has the
				meaning given to such term in section 2, except that such term includes tribes
				and tribal organizations (as such terms are defined in section 4 of the Indian
				Self-Determination and Education Assistance Act).
						(2)The term
				stillbirth means a spontaneous, not induced, pregnancy loss 20
				weeks or later after gestation, or if the age of the fetus is not known, then a
				fetus weighing 350 grams or more.
						(j)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $3,000,000 for each of
				fiscal years 2012 through
				2016.
					.
		5.Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Secretary of Health and
			 Human Services, acting through the Director of the Centers for Disease Control
			 and Prevention and in consultation with the Director of the National Institutes
			 of Health and the Administrator of the Health Resources and Services
			 Administration, shall submit to Congress a report describing the progress made
			 in implementing this Act (and the amendments made by this Act).
		
